Citation Nr: 1700699	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss, currently evaluated as noncompensable.

(The following issues are the subject of a separate decision of the Board of Veterans' Appeals:  entitlement to increased ratings for diabetes mellitus, erectile dysfunction, peripheral neuropathy of the lower extremities, hypertension, and left knee disabilities, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 RO decision that effectuated a February 2010 Board decision granting service connection for bilateral hearing loss.  The RO assigned a noncompensable rating for bilateral hearing loss, retroactively effective from October 2005, the date of his service connection claim.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In June 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.


FINDING OF FACT

The weight of the probative evidence shows that the Veteran's bilateral hearing loss is manifested by no worse than Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.





CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the appeal for a higher initial rating for bilateral hearing loss, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, testimony, and reports of private hearing evaluations in support of his claim.  VA has obtained service treatment records (STRs) and VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the severity of the hearing loss. 

The Board further finds that the RO has substantially complied with its June 2014 remand orders.  In this regard, the Board directed that the AOJ arrange for another VA medical examination and opinion, and obtain ongoing medical records, and this was done.  The Board finds that the medical opinion is adequate as it is responsive to the questions posed by the Board in its remand.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327 (a).  Here, the most recent VA compensation examination for this disability was in December 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board finds that this examination was adequate, as the report of that examination contains the findings needed to determine whether the rating for this disability should be increased.

The Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his symptoms and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2015).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.  Thus, symptoms from the Veteran's service-connected tinnitus may not be considered when evaluating his service-connected bilateral hearing loss.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal (i.e. since October 2005), the RO has rated the Veteran's service-connected bilateral hearing loss as noncompensable under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85 (a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86 (b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examination has not been shown and that regulation is inapplicable.

The Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  He has submitted lay statements and testimony to the effect that his bilateral hearing loss produces difficulty understanding conversation.

VA outpatient treatment records dated since 2005 reflect that the Veteran has been treated for bilateral hearing loss and wears hearing aids.

An October 2005 VA audiological consult reflects that audiometric testing revealed right ear decibel thresholds of 25, 20, 80, and 75, and left ear decibel thresholds of 20, 20, 70 and 70 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone average in the right ear was 50, and 45 in the left ear.  The speech recognition score using the Maryland CNC word list was 80 percent in the right ear and 96 percent in the left ear.	

The findings on the Veteran's audiometric study in October 2005 correlate to a designation of level IV hearing in the right ear and level I hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

A February 2006 audiology note reflects that the Veteran reported that his hearing aids helped him to better hear and understand conversation particularly in business interactions, and he did not need the television volume to be as high as before.

On VA audiological examination in March 2007, audiometric testing revealed right ear decibel thresholds of 25, 25, 80 and 80, and left ear decibel thresholds of 25, 25, 70 and 70 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone average in the right ear was 53, and 48 in the left ear.  The speech recognition score using the Maryland CNC word list was 80 percent in the right ear and 88 percent in the left ear.  A March 2007 audiology note reflects a diagnosis of bilateral moderate to severe high frequency sensorineural hearing loss. 

The findings on the Veteran's audiometric study in March 2007 correlate to a designation of level IV hearing in the right ear and level II hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

On VA examination in December 2008, audiometric testing revealed right ear decibel thresholds of 25, 25, 85, and 85, and left ear decibel thresholds of 20, 25, 75, and 80 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The average in the right ear was 55, and 50 in the left ear.  The speech recognition score using the Maryland CNC word list was 84 percent in the right ear and 84 percent in the left ear.  The examiner indicated that the bilateral hearing loss produced significant effects on occupational functioning, and the Veteran reported difficulty understanding speech.  

By a letter received in April 2010, a VA audiologist indicated that the Veteran was dissatisfied with his noncompensable rating for bilateral hearing loss, and the Veteran felt that this rating did not represent his everyday communication abilities or the effects on his overall quality of life.

The Veteran has submitted reports of private audiological examinations performed by FHN Audiology.  A report of an April 2010 examination shows that audiometric testing revealed right ear decibel thresholds of 35, 40, 90, and 85, and left ear decibel thresholds of 30, 40, 80, and 75 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The speech discrimination test revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.  However, the Board notes that it is unclear whether the discrimination test used by FHN was the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  The examiner diagnosed moderate to severe bilateral sensorineural hearing loss.  At a January 2011 private audiological examination performed by FHN Audiology, audiometric testing revealed right ear decibel thresholds of 40, 35, 90, and 85, and left ear decibel thresholds of 35, 40, 75 and 70 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  Although the speech discrimination test revealed speech recognition ability of 64 percent in the right ear and of 68 percent in the left ear, it is once again unclear whether the discrimination test used by FHN was the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  While a remand for clarification of inadequate medical reports including audiometric test results is warranted in some circumstances, see Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011), here, the Board finds that these private puretone test results are inconsistent with and are outweighed by the six VA examination reports performed both before and after the April 2010 and January 2011 examinations.  The Board therefore finds that remand for clarification of these speech discrimination tests is not required.  The Board will not consider the speech discrimination scores or otherwise use these audiometric results in rendering its decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

At an August 2011 VA examination, the Veteran complained of bilateral hearing loss.  He reported difficulty understanding speech in quiet or with background noise, listening to the television, hearing on the telephone, hearing the telephone ring and said it was difficult to hear in meetings.  Audiometric testing revealed right ear decibel thresholds of 30, 30, 80, and 85, and left ear decibel thresholds of 25, 35, 80 and 80 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The average in the right ear was 56, and 55 in the left ear.  The speech recognition score using the Maryland CNC word list was 90 percent in the right ear and 88 percent in the left ear.  

In an October 2011 VA Form 9, the Veteran contended that his hearing loss was more severe than currently evaluated, and that the reports of private audiological examinations showed that his bilateral hearing loss was more severe than shown on his August 2011 VA examination.

On VA general medical examination in March 2013, the Veteran reported that he last worked in 2001 as a business agent (union representative), and that he was forced to retire at age 55.  He stated that otherwise he would have been fired for performance issues. 

On VA audiology compensation examination in March 2013, audiometric testing revealed right ear decibel thresholds of 30, 30, 85, and 80, and left ear decibel thresholds of 25, 35, 70, and 65 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The average in the right ear was 56, and 49 in the left ear.  The speech recognition score using the Maryland CNC word list was 84 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

The March 2013 VA examiner indicated that the Veteran's bilateral hearing loss impacted the ordinary conditions of daily life, including the ability to work.  The Veteran reported difficulty communicating with current hearing loss, and said he last worked in 2001 as an operating engineer for a union.  He reported difficulty communicating in an occupational setting in meetings.  The examiner opined that hearing loss and/or tinnitus, either alone or combined, do not render a person unemployable, and that hearing loss and tinnitus more often than not can be rehabilitated through the use of hearing instruments and assistive devices.  The audiologist considers the degree of hearing impairment and the likelihood for success with a trial of hearing instruments based on the speech discrimination scores that the Veteran obtained during testing.  Other factors that are taken into account are multi-faceted, such as flexibility of fingers for manipulating hearing aid controls and mental ability/motivation for the Veteran's own chance of success to be able to adapt to hearing aids.  Given the above information, the examiner opined that the Veteran's hearing loss and/or tinnitus rating was not disabling to the point of rendering him unemployable. 

At his June 2014 Board hearing, the Veteran testified that he had difficulty hearing, even with hearing aids, and had difficulty hearing women's voices.  He also reported difficulty hearing in a crowd, and said he read lips while people were talking to him.  He stated that during the current hearing, on a one-on-one basis, he could hear the VLJ fairly well, but that everything echoed.

On VA examination in December 2015, audiometric testing revealed right ear decibel thresholds of 30, 30, 80 and 80, and left ear decibel thresholds of 25, 40, 70 and 70 at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The average in the right ear was 55, and 51 in the left ear.  The speech recognition score using the Maryland CNC word list was 88 percent in the right ear and 88 percent in the left ear.  The examiner indicated that his hearing loss impacted the ordinary conditions of daily life, including the ability to work.  The Veteran reported that he last worked in 2001 as an Operating Engineer at the Local 150. He reported difficulty communicating when he worked there in meetings with other employees and staff as well as contractors and clients. Today, he reported difficulty particularly with women and with understanding others. 

The findings on the Veteran's VA audiometric studies in December 2008, August 2011, March 2013, and December 2015 each correlate to a designation of level II hearing in the right ear and level II hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiners noted that the Veteran had hearing difficulty which affected his daily and occupational activities.  Moreover, the examiners reviewed the claims file, which contains statements by the Veteran as to his hearing difficulties.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his bilateral hearing loss is noncompensable. Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for bilateral hearing loss, throughout the rating period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the VA examiners reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A higher compensable rating for service-connected bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


